Exhibit 10.1

Sixth Amendment to the

Amended and Restated Agreement

of Limited Partnership

of

LaSalle Hotel Operating Partnership, L.P.

This Amendment is made as of                              , 2006 by and among
LaSalle Hotel Properties, a Maryland real estate investment trust, as the
general partner (the “Trust” or the “General Partner”) of LaSalle Hotel
Operating Partnership, L.P., a Delaware limited partnership (the “Partnership”),
and as attorney-in-fact for the Persons named on Exhibit A to the Amended and
Restated Agreement of Limited Partnership of LaSalle Hotel Operating
Partnership, L.P., dated as of April 29, 1998, as amended by the First Amendment
to the Amended and Restated Agreement of Limited Partnership, dated as of
March 6, 2002, the Second Amendment to the Amended and Restated Agreement of
Limited Partnership, dated as of September 30, 2003, the Third Amendment to the
Amended and Restated Agreement of Limited Partnership, dated as of August 31,
2005, the Fourth Amendment to the Amended and Restated Agreement of Limited
Partnership, dated as of August 22, 2005, and the Fifth Amendment to the Amended
and Restated Agreement of Limited Partnership, dated as of February 8, 2006
(collectively, as amended, the “Partnership Agreement”), and JR Wall Street,
LLC, a Delaware limited liability company (“JRW”) for the purpose of amending
the Partnership Agreement. Capitalized terms used herein and not defined shall
have the meanings given to them in the Partnership Agreement.

WHEREAS, Section 4.2A. of the Partnership Agreement authorizes the General
Partner to cause the Partnership to issue additional Partnership Units in one or
more classes or series, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties as shall be
determined, subject to applicable Delaware law, by the General Partner; and

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Sections 4.2A. and 14.1B. of the Partnership Agreement, the General Partner
desires to amend the Partnership Agreement (i) to establish a new class of
Partnership Units, the Series F Preferred Units (as hereinafter defined), and to
set forth the designations, rights, powers, preferences and duties of such
Series F Preferred Units, (ii) to issue the Series F Preferred Units to JRW and
admit JRW as an Additional Limited Partner, and (iii) to make certain other
changes to the Partnership Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby amends the Partnership Agreement as follows:

1. Article 1 of the Partnership Agreement is hereby amended by adding the
following definitions:

 

1



--------------------------------------------------------------------------------

“Applicable Floating Rate” means an interest rate per annum equal to (i) 150
basis points plus (ii) the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) for deposits in United States dollars for a 30-day period
that appears on the Telerate Page 3750 (or any successor page as determined by
the General Partner) as of 11:00 a.m. (London time) on the date as of which the
Applicable Floating Rate must be determined, provided that, if such rate is not
available for any reason, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%), determined by the General Partner in good faith, at
which deposits in United States dollars are offered by leading banks to other
leading banks and accepted by such other leading banks in the London interbank
eurodollar market at approximately 12:00 Noon (London time) on the date as of
which the Applicable Floating Rate must be determined. The Applicable Floating
Rate shall be reset prospectively each calendar month, on the first Business Day
in such calendar month that is not a day on which banking institutions are
generally authorized or obligated by law or executive order to close in the City
of London, England. The initial Applicable Floating Rate, effective from the
date the initial Series F Preferred Units are first issued until reset on
                        , 2006 for the ensuing month, shall be             
percent (            %).

“Series F Cash Amount” means an amount of cash equal to TWENTY-FIVE DOLLARS
($25), plus accrued and unpaid distributions.

“Series F Shares Amount” means a number of Shares obtained by dividing (i) the
aggregate liquidation preference of the Series F Preferred Units, plus accrued
and unpaid dividends thereon, offered for redemption by a Series F Redeeming
Partner by (ii) (x) if the outstanding Shares are Publicly Traded, the average
of the daily market price for the ten consecutive trading days immediately
preceding the Valuation Date (the market price for each such trading day shall
be the closing price, regular way, on such day, or if no such sale takes place
on such day, the average of the closing bid and asked prices on such day), or
(y) if the outstanding Shares are not Publicly Traded, a value as of the
Valuation Date determined by the General Partner acting in good faith.

“Series F Preferred Units” means the series of Partnership Units representing
units of Limited Partnership Interest designated as the Floating Rate Series F
Cumulative Redeemable Preferred Units (Liquidation Preference $25 per unit),
with the preferences, liquidation and other rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption of units as described herein.

2. In accordance with Section 4.2A of the Partnership Agreement, set forth below
are the terms and conditions of the Series F Preferred Units.

A. Designation and Number. A series of Partnership Units, designated as the
Floating Rate Series F Cumulative Redeemable Preferred Units, is hereby
established. The maximum number of Series F Preferred Units shall be
                    .

B. Rank. The Series F Preferred Units will, with respect to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership, rank
(i) senior to the Class A Units, Class B Units and to all Partnership Interests
the terms of which specifically provide that such Partnership Interests shall
rank junior to such Series F Preferred Units; (ii) on a parity with all
Partnership Interests issued by the Partnership, including the

 

2



--------------------------------------------------------------------------------

10.25% Series A Cumulative Redeemable Preferred Units, 8.375% Series B
Cumulative Redeemable Preferred Units, 7.25% Series C Cumulative Redeemable
Preferred Units, 7.5% Series D Cumulative Redeemable Preferred Units and the 8%
Series E Cumulative Redeemable Preferred Units, other than those Partnership
Interests referred to in clauses (i) and (iii); and (iii) junior to all
Partnership Interests issued by the Partnership the terms of which specifically
provide that such Partnership Interests shall rank senior to the Series F
Preferred Units.

C. Distributions.

(i) Pursuant to Section 5.1 of the Partnership Agreement, holders of Series F
Preferred Units shall be entitled to receive, when, as and if declared by the
Partnership acting through the General Partner, out of Available Cash,
cumulative preferential cash distributions at the Applicable Floating Rate per
annum (calculated based on the number of days in the applicable calendar month)
of the TWENTY-FIVE DOLLARS ($25) per share liquidation preference of the Series
F Preferred Units. Distributions on the Series F Preferred Units shall
accumulate on a daily basis and be cumulative from (but excluding) the original
date of issuance and be payable quarterly in arrears on the fifteenth day of
January, April, July and October of each year, beginning on
                        , 2006 (each such day being hereinafter called a “Series
F Preferred Unit Distribution Payment Date;” provided that if any Series F
Preferred Unit Distribution Payment Date is not a Business Day, then the
distribution which would otherwise have been payable on such Series F Preferred
Unit Distribution Payment Date shall be paid on the next succeeding Business Day
with the same force and effect as if paid on such Series F Preferred Unit
Distribution Payment Date, and no interest or additional distributions or other
sums shall accrue on the amount so payable from such Series F Preferred Unit
Distribution Payment Date to such next succeeding Business Day. Any distribution
(including the initial distribution) payable on the Series F Preferred Units for
any partial distribution period shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months. Distributions shall be payable
to holders of record as they appear in the records of the Partnership at the
close of business on the applicable record date, which shall be the first day of
the calendar month in which the applicable Series F Preferred Unit Distribution
Payment Date falls or such other date designated by the General Partner for the
payment of distributions that is not more than 90 nor less than 10 days prior to
such Series F Preferred Unit Distribution Payment Date (each, a “Series F
Preferred Unit Distribution Record Date”).

(ii) No distribution on the Series F Preferred Units shall be authorized by the
General Partner or paid or set apart for payment by the Partnership at such time
as the terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization, payment or
setting apart for payment or provides that such authorization, payment or
setting apart for payment would constitute a breach thereof, or a default
thereunder, or if such authorization or payment shall be restricted or
prohibited by law.

(iii) Notwithstanding anything to the contrary contained herein, distributions
with respect to the Series F Preferred Units shall accumulate whether or not the
restrictions referred to in Subsection 2.C.(ii) exist, whether or not the
Partnership has earnings, whether or not there is sufficient Available Cash for
the payment thereof and whether or not such

 

3



--------------------------------------------------------------------------------

distributions are authorized. Accumulated but unpaid distributions on the Series
F Preferred Units will accumulate as of the Series F Preferred Unit Distribution
Payment Date on which they first become payable or on the date of redemption as
the case may be. Accumulated and unpaid distributions will not bear interest.

(iv) If any Series F Preferred Units are outstanding, no distributions of cash
or other property will be authorized or paid or set apart for payment on any
Partnership Interests of the Partnership of any other class or series ranking,
as to distributions, on a parity with or junior to the Series F Preferred Units
unless full cumulative distributions have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
set apart for such payment on the Series F Preferred Units for all past
distribution periods and the then current distribution period. When
distributions are not paid in full (or a sum sufficient for such full payment is
not so set apart) upon the Series F Preferred Units and all other Partnership
Interests ranking on a parity, as to distributions, with the Series F Preferred
Units, all distributions authorized, paid or set apart for payment upon the
Series F Preferred Units and all other units ranking on a parity, as to
distributions, with the Series F Preferred Units shall be authorized and paid
pro rata or authorized and set apart for payment pro rata so that the amount of
distributions authorized per Series F Preferred Unit and each such other
Partnership Interest shall in all cases bear to each other the same ratio that
accumulated distributions per Series F Preferred Unit and other Partnership
Interest (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such Partnership Interests do
not have a cumulative distribution) bear to each other. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on Series F Preferred Units which may be in arrears.

(v) Except as provided in subsection 2.C.(iv), unless full cumulative
distributions on the Series F Preferred Units have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
is set apart for payment for all past distribution periods and the then current
distribution period, no distributions (other than in Partnership Interests
ranking junior to the Series F Preferred Units as to distributions and upon
liquidation) shall be authorized or paid or set aside for payment nor shall any
other distribution be authorized or made upon the Class A Units, Class B Units,
or any other Partnership Interests ranking junior to or on a parity with the
Series F Preferred Units as to distributions or upon liquidation, nor shall any
Class A Units, Class B Units, or any other Partnership Interests ranking junior
to or on a parity with the Series F Preferred Units as to distributions or upon
liquidation be redeemed, purchased or otherwise acquired directly or indirectly
for any consideration (or any monies be paid to or made available for a sinking
fund for the redemption of any such Partnership Interests) by the Partnership
(except (a) by conversion into or exchange for other Partnership Interests
ranking junior to the Series F Preferred Units as to distributions and upon
liquidation, dissolution or winding up of the affairs of the Partnership, or
(b) by redemption, purchase or acquisition of Partnership Interests under
incentive, benefit or unit purchase plans of the Partnership for Employees of
the General Partner, the Partnership, Subsidiaries of the Partnership or any
Affiliate of any of them, or (c) by redemption of Partnership Units
corresponding to any Series C Preferred Shares or shares ranking on parity or
junior to the Series C Preferred Shares as to distributions and upon liquidation
to be purchased by the General Partner pursuant to Article VII of the
Declaration of Trust to preserve the General Partner’s status as a real estate
investment trust, provided that such redemption shall be upon the same terms as
the corresponding purchase pursuant to

 

4



--------------------------------------------------------------------------------

Article VII of the Declaration of Trust, or (d) by redemption of Series C
Preferred Units for Series C Preferred Shares having an aggregate liquidation
preference equal to such Series C Preferred Units or redemption of any other
Partnership Interests ranking on a parity with the Series F Preferred Units as
to distributions or upon liquidation for a number of preferred shares of
beneficial interest (or other comparable equity interest) in the General Partner
having an aggregate liquidation preference equal to the aggregate liquidation
preference of such parity Partnership Interests and other terms substantially
equivalent to the economic terms of such parity Partnership Interests).

(vi) Holders of Series F Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series F Preferred Units as
described above. Any distribution payment made on the Series F Preferred Units
shall first be credited against the earliest accumulated but unpaid distribution
due with respect to such units which remains payable.

D. Allocation of Net Income and Net Losses. Notwithstanding anything contained
in the Partnership Agreement to the contrary, so long as any Series F Preferred
Units are outstanding, for each fiscal year, prior to any allocations of Net
Income under the Partnership Agreement, the holders of Series F Preferred Units
shall be allocated an amount of Net Income equal to the excess of: (i) the sum
of (x) the aggregate amount of cash (or the fair market value of property)
actually distributed to the holders of Series F Preferred Units during such
fiscal year and all prior fiscal years other than distributions constituting a
return of any prior capital contributions to a holder under paragraphs E and F
hereof, plus (y) the amount of accrued but unpaid distributions owed to such
holders of Series F Preferred Units as of the end of such fiscal year, over
(ii) the aggregate of all prior allocations of Net Income to such holder under
this paragraph D. In the event there are insufficient Net Income to allocate the
full amount of Net Income required to be allocated to the holders of Series F
Preferred Units under this paragraph D, then such Net Income shall be allocated
to and among the holders of Series F Preferred Units, pro-rata, in proportion to
the amount required to be allocated to them. For purposes of this paragraph D, a
distribution shall be deemed to have been made in a fiscal year even if such
distribution was actually made in the following fiscal year if the distribution
in the following fiscal year was in payment of an accrued and unpaid
distribution owed under paragraph C hereof. Any Net Income allocated pursuant to
this Paragraph D shall be in lieu of and without duplication by any other
allocation of Net Income under the Partnership Agreement. Notwithstanding
anything contained in the Partnership Agreement to the contrary, so long as any
Series F Preferred Units are outstanding, any Net Losses required to be
allocated under Section 6.1(B) of the Partnership Agreement shall be allocated
to and among the holders of the Series F Preferred Units and the other Partners
in a manner so as to cause the balance of each Partner’s Capital Account to
equal the amount that each such Partner would be entitled to be distributed if
the Partnership sold all of its assets for their book value (as defined in
Treasury Regulation Section 1.704-1(b)), paid all of its liabilities,
distributed the proceeds of such sale to the Partners in liquidation of the
Partnership in the relative priorities of distributions of assets to the
Partners upon the voluntary or involuntary dissolution, liquidation or winding
up of the Partnership contained in paragraph E of this Amendment to the
Partnership Agreement.

 

5



--------------------------------------------------------------------------------

E. Liquidation Preference.

(i) In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, the holders of the Series F
Preferred Units shall be entitled to receive out of the assets of the
Partnership legally available for distribution to the Partners pursuant to
Section 13.2.A of the Partnership Agreement a liquidation preference in cash of
TWENTY-FIVE DOLLARS ($25) per Series F Preferred Unit, plus an amount equal to
all accumulated and unpaid distributions to the date of payment, before any
distribution of assets is made to holders of Class A Units, Class B Units or any
other Partnership Interests that rank junior to the Series F Preferred Units as
to liquidation rights.

(ii) If upon any such voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, the assets of the Partnership are
insufficient to make such full payment to holders of the Series F Preferred
Units and the corresponding amounts payable on all other Partnership Interests
ranking on a parity with the Series F Preferred Units in the distribution of
assets, then the holders of the Series F Preferred Units and other such
Partnership Interests shall share ratably in any such distribution of assets in
proportion to the full liquidating distributions to which they would otherwise
be respectively entitled.

(iii) Written notice of any such liquidation, dissolution or winding up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series F Preferred Units at the respective address of such holders as the same
shall appear on the transfer records of the Partnership.

(iv) After payment of the full amount of the liquidating distributions to which
they are entitled, the holders of Series F Preferred Units shall have no right
or claim to any of the remaining assets of the Partnership.

(v) None of a consolidation or merger of the Partnership with or into another
entity, a merger of another entity with or into the Partnership or a sale, lease
or conveyance of all or substantially all of the Partnership’s property or
business shall be considered a liquidation, dissolution or winding up of the
affairs of the Partnership.

F. Redemption by the Partnership.

(i) Except as provided below, the Series F Preferred Units are not redeemable
prior to                         , 2016. On and after
                            , 2016, the Partnership, at its option, upon giving
notice as provided below, may redeem the Series F Preferred Units, in whole or
in part from time to time, for cash, at a redemption price of TWENTY-FIVE
DOLLARS ($25) per share, plus all accumulated and unpaid distributions on such
Series F Preferred Units to the date of such redemption (the “Redemption
Right”).

(ii) If fewer than all of the outstanding Series F Preferred Units are to be
redeemed pursuant to the Redemption Right, the Series F Preferred Units to be
redeemed shall be selected pro rata (as nearly as practicable without creating
fractional shares) or by lot or in such other equitable method prescribed by the
General Partner.

 

6



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained herein, unless full
cumulative distributions on all Series F Preferred Units shall have been or
contemporaneously are authorized and paid or authorized and a sum sufficient for
the payment thereof set apart for payment for all past distribution periods and
the then current distribution period, no Series F Preferred Units shall be
redeemed unless all outstanding Series F Preferred Units are simultaneously
redeemed; provided, however, that the foregoing shall not prevent the purchase
or acquisition of Series F Preferred Units pursuant to a purchase or exchange
offer made on the same terms to holders of all Series F Preferred Units. In
addition, unless full cumulative distributions on all Series F Preferred Units
have been or contemporaneously are authorized and paid or authorized and a sum
sufficient for the payment thereof set apart for payment for all past
distributions periods and the then current distribution period, the Partnership
shall not purchase or otherwise acquire directly or indirectly for any
consideration, nor shall any monies be paid to or be made available for a
sinking fund for the redemption of, any Series F Preferred Units (except by
conversion into or exchange for Partnership Interests ranking junior to the
Series F Preferred Units as to distributions and upon liquidation; provided,
however, that the foregoing shall not prevent any purchase or acquisition of
Series F Preferred Units pursuant to a purchase or exchange offer made on the
same terms to holders of all outstanding Series F Preferred Units.)

(iv) Immediately prior to any redemption of Series F Preferred Units, the
Partnership shall pay, in cash, any accumulated and unpaid distributions through
the redemption date, unless a redemption date falls after a Series F Preferred
Unit Distribution Record Date and prior to the corresponding Series F Preferred
Unit Distribution Payment Date, in which case each holder of Series F Preferred
Units at the close of business on such Series F Preferred Unit Distribution
Record Date shall be entitled to the distribution payable on such units on the
corresponding Series F Preferred Unit Distribution Payment Date (including any
accrued and unpaid distributions for prior periods) notwithstanding the
redemption of such units before such Series F Preferred Unit Distribution
Payment Date. Except as provided above, the Partnership will make no payment or
allowance for unpaid distributions, whether or not in arrears, on Series F
Preferred Units for which a notice of redemption has been given.

(v) The following provisions set forth the procedures for redemption:

(a) Notice of redemption will be mailed by the Partnership, postage prepaid, no
less than 30 nor more than 60 days prior to the redemption date addressed to the
respective holders of record of the Series F Preferred Units to be redeemed at
their respective addresses as they appear on the transfer records of the
Partnership. No failure to give such notice or any defect thereto or in the
mailing thereof shall affect the validity of the proceedings for the redemption
of any Series F Preferred Units except as to the holder to whom notice was
defective or not given.

(b) In addition to any information required by law, such notice shall state:
(A) the redemption date; (B) the redemption price; (C) the number of Series F
Preferred Units to be redeemed; (D) the place or places where the Series F
Preferred Units are to be surrendered for payment of the redemption price; and
(E) that distributions on the Series F Preferred Units to be redeemed will cease
to accumulate on such redemption date. If less than all of the Series F
Preferred Units held by any holder are to be redeemed, the notice mailed to such
holder shall also specify the number of Series F Preferred Units held by such
holder to be redeemed.

 

7



--------------------------------------------------------------------------------

(c) On or after the redemption date, each holder of Series F Preferred Units to
be redeemed shall present and surrender the certificates (if any or, if none, an
assignment and such other documentation reasonably acceptable to the General
Partner) representing his Series F Preferred Units to the Partnership at the
place designated in the notice of redemption and thereupon the redemption price
of such units (including all accumulated and unpaid distributions up to the
redemption date) shall be paid to or on the order of the person whose name
appears on such assignment or certificate representing Series F Preferred Units
as the owner thereof and each surrendered certificate, if any, shall be
canceled. If fewer than all the units represented by any such certificate
representing Series F Preferred Units are to be redeemed, a new certificate, as
applicable, shall be issued representing the unredeemed units.

(d) From and after the redemption date (unless the Partnership defaults in
payment of the redemption price), all distributions on the Series F Preferred
Units designated for redemption in such notice shall cease to accumulate and all
rights of the holders thereof, except the right to receive the redemption price
thereof (including all accumulated and unpaid distributions up to the redemption
date), shall cease and terminate and such units shall not thereafter be
transferred (except with the consent of the Partnership) on the Partnership’s
transfer records, and such units shall not be deemed to be outstanding for any
purpose whatsoever. At its election, the Partnership, prior to a redemption
date, may irrevocably deposit the redemption price (including accumulated and
unpaid distributions to the redemption date) of the Series F Preferred Units so
called for redemption in trust for the holders thereof with a bank or trust
company, in which case the redemption notice to holders of the Series F
Preferred Units to be redeemed shall (A) state the date of such deposit,
(B) specify the office of such bank or trust company as the place of payment of
the redemption price and (C) require such holders to surrender the certificates,
if any, representing such units at such place on or about the date fixed in such
redemption notice (which may not be later than the redemption date) against
payment of the redemption price (including all accumulated and unpaid
distributions to the redemption date). Any monies so deposited which remain
unclaimed by the holders of the Series F Preferred Units at the end of two years
after the redemption date shall be returned by such bank or trust company to the
Partnership.

G. Voting Rights.

(i) Holders of the Series F Preferred Units will not have any voting rights or
right to consent to or approve of any matter requiring the vote, consent or
approval of the Limited Partners, Outside Limited Partners or Partners, except
as set forth below or as otherwise from time to time required by law. In any
matter in which the holders of Series F Preferred Units are entitled to vote,
each such holder shall have the right to one vote for each Series F Preferred
Unit held by such holder. If the holders of the Series F Preferred Units and the
holders of another series of preferred units are entitled to vote together as a
single class on any matter, the holders of the Series F Preferred Units and the
holders of such other preferred units shall each have one vote for each
TWENTY-FIVE DOLLARS ($25) of liquidation preference.

 

8



--------------------------------------------------------------------------------

(ii) So long as any Series F Preferred Units remain outstanding, the Partnership
shall not, without the affirmative vote of the holders of at least two-thirds of
the Series F Preferred Units outstanding at the time, given in person or by
proxy, either in writing or at a meeting (such series voting separately as a
class), (i) authorize or create, or increase the authorized or issued amount of,
any Partnership Interest ranking senior to the Series F Preferred Units with
respect to payment of distributions or the distribution of assets upon voluntary
or involuntary liquidation, dissolution or winding up of the Partnership, or
reclassify any Partnership Interest of the Partnership into any such Partnership
Interest, or create, authorize or issue any obligation or security convertible
into or evidencing the right to purchase any such Partnership Interest; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement
(including this Amendment), whether by merger or consolidation (in either case,
an “Event”) or otherwise, so as to materially and adversely affect any right,
preference, privilege or voting power of the Series F Preferred Units or the
holders thereof; provided, however, that with respect to the occurrence of any
Event set forth in (ii) above, so long as Series F Preferred Units remain
outstanding with the terms thereof materially unchanged, taking into account
that upon the occurrence of an Event, the Partnership may not be the surviving
entity and such surviving entity may thereafter be the issuer of the Series F
Preferred Units, the occurrence of any such Event shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of the holders of the Series F Preferred Units; and provided further that
(x) any increase in the amount of the authorized Preferred Units or the creation
or issuance of any other Partnership Interests, or (y) any increase in the
amount of authorized Series F Preferred Units or any other Partnership
Interests, in the case of each of (x) or (y) above ranking on a parity with or
junior to the Series F Preferred Units with respect to payment of distributions
and the distribution of assets upon voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting powers.

(iii) The foregoing voting provisions shall not apply if, at or prior to the
time when the act with respect to which such vote would otherwise be required
shall be effected, all outstanding Series F Preferred Units shall have been
redeemed or called for redemption upon proper notice and sufficient funds shall
have been deposited in trust to effect such redemption.

H. Redemption Right by Limited Partner.

(i) Subject to the limitations below, at any time on or after the first
anniversary date of the issuance of the Series F Preferred Units to a Limited
Partner, a Limited Partner holding such Series F Preferred Units (if other than
the General Partner or any Subsidiary of the General Partner) shall have the
right (the “Series F Limited Partner Redemption Right”) to require the
Partnership to redeem such Series F Preferred Units, with such redemption to
occur on the Specified Redemption Date and at a redemption price equal to and in
the form of the Series F Cash Amount to be paid by the Partnership. Any such
Series F Limited Partner Redemption Right shall be exercised pursuant to a
Notice of Redemption delivered to the Partnership (with a copy to the General
Partner) by the Limited Partner who is exercising the Series F Limited Partner
Redemption Right (the “Series F Redeeming Partner”). A Limited Partner may
exercise the Series F Limited Partner Redemption Right from time to time,
without limitation as to frequency, with respect to part or all of the Series F
Preferred

 

9



--------------------------------------------------------------------------------

Units that it owns, as selected by the Limited Partner, provided that a Limited
Partner may not exercise the Series F Limited Partner Redemption Right for less
than one thousand (1,000) Series F Preferred Units unless such Series F
Redeeming Partner then holds less than one thousand (1,000) Series F Preferred
Units, in which event the Series F Redeeming Partner must exercise the Series F
Limited Partner Redemption Right for all of the Series F Preferred Units held by
such Series F Redeeming Partner.

(ii) The Series F Redeeming Partner shall have no right with respect to any
Series F Preferred Units so redeemed to receive any distributions paid after the
Specified Redemption Date (unless the Partnership and the General Partner
default in the payment of the Series F Cash Amount or the Series F Shares
Amount, as applicable) with respect to such Series F Preferred Units. In no
event may a Series F Redeeming Partner receive a distribution of cash with
respect to a Series F Preferred Unit (nor, notwithstanding anything to the
contrary in this Amendment, shall the Series F Cash Amount include accrued and
unpaid cash distribution with respect to a Series F Preferred Unit) if such
Limited Partner is entitled to receive a cash dividend as the holder of record
of a Share for which all or part of such Series F Preferred Unit has been or
will be redeemed.

(iii) The Assignee of any Limited Partner may exercise the rights of such
Limited Partner pursuant to this Section 2.H., and such Limited Partner shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such Limited Partner’s Assignee. In connection with
any exercise of such rights by such Assignee on behalf of such Limited Partner,
the Series F Preferred Cash Amount shall be paid by the Partnership directly to
such Assignee and not to such Limited Partner.

(iv) If the General Partner provides notice to the Limited Partners pursuant to
Section 8.5.C of the Partnership Agreement, then the Specified Redemption Date
is the date on which the Partnership and the General Partner receive notice of
exercise of the Redemption Right.

(v) If a Limited Partner has delivered a Notice of Redemption, the General
Partner may, in its sole and absolute discretion (subject to the limitations on
ownership and transfer of Shares set forth in the Declaration of Trust), elect
to assume directly and satisfy a Series F Limited Partner Redemption Right by
paying to the Series F Redeeming Partner either the Series F Cash Amount or the
Series F Shares Amount, as the General Partner determines in its sole and
absolute discretion, on the Specified Redemption Date, whereupon the General
Partner shall acquire the Series F Preferred Units offered for redemption by the
Series F Redeeming Partner and shall be treated for all purposes of this
Agreement as the owner of such Series F Preferred Units. Unless the General
Partner, in its sole and absolute discretion, shall exercise its right to assume
directly and satisfy the Series F Limited Partner Redemption Right, the General
Partner shall not have any obligation to the Series F Redeeming Partner or to
the Partnership with respect to the Series F Redeeming Partner’s exercise of the
Series F Limited Partner Redemption Right. If the General Partner shall exercise
its right to satisfy the Series F Limited Partner Redemption Right in the manner
described in the first sentence of this Section 2.H.(v) and shall fully perform
its obligations in connection therewith, the Partnership shall have no right or
obligation to pay any amount to the Series F Redeeming Partner with respect to
such Series F Redeeming Partner’s exercise of the Series F Limited Partner
Redemption Right, and each of the Series F Redeeming Partner, the Partnership
and the General Partner

 

10



--------------------------------------------------------------------------------

shall, for federal income tax purposes, treat the transaction between the
General Partner and the Series F Redeeming Partner as a sale of the Series F
Redeeming Partner’s Series F Preferred Units to the General Partner. Nothing
contained in this Section 2.H.(v) shall imply any right of the General Partner
to require any Limited Partner to exercise the Series F Limited Partner
Redemption Right afforded to such Limited Partner pursuant to Section 2.H.(i).

(vi) If the General Partner determines to satisfy a Series F Limited Partner
Redemption Right by paying the Series F Redeeming Partner in the form of Shares,
the total number of Shares to be paid to the Series F Redeeming Partner in
exchange for the Series F Preferred Units to be redeemed by the Series F
Redeeming Partner shall be the applicable Series F Shares Amount. If this amount
is not a whole number of Shares, the Series F Redeeming Partner shall be paid
(i) that number of Shares which equals the nearest whole number less than such
amount plus (ii) an amount of cash which the General Partner determines, in its
reasonable discretion, to represent the fair value of the remaining fractional
Share which would otherwise be payable to the Series F Redeeming Partner.

(vii) Each Series F Redeeming Partner agrees to execute such documents as the
General Partner may reasonably require in connection with the issuance of Shares
upon exercise of the Series F Limited Partner Redemption Right.

(viii) Notwithstanding the other provisions of this Section 2.H., a Limited
Partner or Assignee shall not be entitled to exercise the Series F Limited
Partner Redemption Right pursuant to this Section 2.H. if (but only as long as)
the delivery of Shares to such Limited Partner or Assignee on the Specified
Redemption Date (i) would be prohibited under the Declaration of Trust or
pursuant to the terms of a waiver of ownership limit under the Declaration of
Trust, or (ii) would be prohibited under applicable federal or state securities
laws or regulations (in each case regardless of whether the General Partner
would in fact assume and satisfy the Series F Limited Partner Redemption Right).

(ix) Each Limited Partner covenants and agrees with the General Partner that all
Partnership Units delivered for redemption shall be delivered to the Partnership
or the General Partner, as the case may be, free and clear of all liens, and,
notwithstanding anything contained herein to the contrary, neither the General
Partner nor the Partnership shall be under any obligation to acquire Partnership
Units which are or may be subject to any liens. Each Limited Partner further
agrees that, if any state or local property transfer tax is payable as a result
of the transfer of its Partnership Units to the Partnership or the General
Partner, such Limited Partner shall assume and pay such transfer tax.

I. No Other Redemption Rights. Holders of Series F Preferred Units shall not be
entitled to any rights provided to Limited Partners pursuant to Section 8.6 of
the Partnership Agreement.

J. No Conversion Rights. The holders of the Series F Preferred Units shall not
have any rights to convert such units into units of any other class or series of
units, or into any other securities of, or interests in, the Partnership.

K. No Sinking Fund. No sinking fund shall be established for the retirement or
redemption of Series F Preferred Units.

 

11



--------------------------------------------------------------------------------

L. Revised Meaning of Certain Defined Terms. When used with reference to the
Series F Preferred Units, the term “Shares” refers to common shares of
beneficial interest (or other comparable equity interest) of the General Partner
and “Notice of Redemption” means a Notice of Redemption substantially in the
form of Exhibit A to this Amendment.

3. In accordance with Section 12.2 of the Partnership Agreement, JRW is hereby
admitted as an Additional Partner. Exhibit A to the Partnership Agreement is
hereby amended to reflect the issuance of the Series F Preferred Units provided
for herein.

4. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

LASALLE HOTEL OPERATING

PARTNERSHIP, L.P.

By:  

LaSalle Hotel Properties, a

Maryland real estate investment

trust, its General Partner, and

attorney-in-fact of each Limited Partner

By:  

 

Name:   Hans S. Weger Title:   Chief Financial Officer ADDITIONAL LIMITED
PARTNER

JR WALL STREET, LLC, a Delaware limited

liability company

By:  

 

Name:   Title:  

 

13